              Case 2:18-cr-00422-SMB Document 1171 Filed 06/09/21 Page 1 of 8




11
     Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
22   Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
33   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
44   Buffalo, New York 14202
     Telephone: (716) 849-1333
55   Facsimile: (716) 855-1580
66   pcambria@lglaw.com
     emccampbell@lglaw.com
77   Attorneys for Michael Lacey
88   Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
99   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
     BIENERT | KATZMAN PC
10
10   903 Calle Amanecer, Suite 350
11   San Clemente, California 92673
11
     Telephone: (949) 369-3700
12
12   Facsimile: (949)369-3701
     tbienert@bienertkatzman.com
13
13   wbernstein@bienartkatzman.com
14   Attorneys for James Larkin
14
15
15
     Additional counsel listed on next page
16
16
17
17
                                IN THE UNITED STATES DISTRICT COURT
18
18                                  FOR THE DISTRICT OF ARIZONA
19
19
     United States of America,                      NO. CR-18-00422-PHX-SMB
20
20
21                            Plaintiff,            DEFENDANTS’ MOTION TO
21   vs.                                            DISCLOSE GRAND JURY
22
22                                                  INSTRUCTIONS ON PROSTITUTION
     Michael Lacey, et al.,
23
23                                                  (Oral argument requested)
24                       Defendants.
24
25
25
26
26
27
27
28
28


                 MOTION TO DISCLOSE GRAND JURY INSTRUCTIONS ON PROSTITUTION
            Case 2:18-cr-00422-SMB Document 1171 Filed 06/09/21 Page 2 of 8




 1
 2   Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 3   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 4   DROOKS, LINCENBERG & RHOW PC
 5   1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
 6   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
 7   glincenberg@birdmarella.com
 8   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
 9   Attorneys for John Brunst
10
     Bruce Feder (AZ Bar No. 004832)
11   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
12   Phoenix, Arizona 85016
13   Telephone: (602) 257-0135
     bf@federlawpa.com
14   Attorney for Scott Spear
15   David Eisenberg (AZ Bar No. 017218)
16   DAVID EISENBERG PLC
     3550 N. Central Ave., Suite 1155
17   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
18   Facsimile: (602) 314-6273
19   david@deisenbergplc.com
     Attorney for Andrew Padilla
20
     Joy Malby Bertrand (AZ Bar No. 024181)
21
     JOY BERTRAND ESQ LLC
22   P.O. Box 2734
     Scottsdale, Arizona 85252
23   Telephone: (602)374-5321
     Facsimile: (480)361-4694
24
     joy.bertrand@gmail.com
25   Attorney for Joye Vaught
26
27
28
                                           ii
               MOTION TO DISCLOSE GRAND JURY INSTRUCTIONS ON PROSTITUTION
             Case 2:18-cr-00422-SMB Document 1171 Filed 06/09/21 Page 3 of 8




 1                                                MOTION
 2          Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
 3   Joye Vaught (“Defendants”), by and through their undersigned attorneys, move for an order
 4   requiring the government to disclose the instructions given to the grand jury concerning the state
 5   offenses of prostitution as incorporated in the Travel Act charges. Alternatively, Defendants move
 6   for an order requiring the government to disclose those instructions to the Court for in camera review.
 7   This Motion is based on the following Memorandum of Points and Authorities, the Court’s file, and
 8   any evidence or argument presented at the hearing on this matter. Excludable delay under 18 U.S.C.
 9   § 3161(h)(1) may occur as a result of this Motion or of an order based on this Motion.
10                     MEMORANDUM OF POINTS AND AUTHORITIES
11          The Defendants are charged with conspiracy to commit and commission of Travel Act
12   violations for their alleged promotion/facilitation of a particular business enterprise or enterprises
13   involving prostitution in violation of state laws that have yet to be specified by the government. In
14   preparation for trial, the parties have begun to prepare draft jury instructions for this Court’s
15   consideration. As part of that process, defense counsel have reviewed the government’s proposed
16   instructions. Notably, the government’s proposed Travel Act instructions do not include the
17   elements of a prostitution offense or offenses under state law. Because the government did not
18   include the elements of a prostitution offense or offenses in its draft jury instructions, defense
19   counsel believe that the government gave no such instruction to the grand jury when the grand jury
20   made its decision to indict the Defendants. If the government gave no such instruction, or gave an
21   incorrect instruction, the government did not properly advise the grand jury on the law prior to its
22   issuance of the indictment.
23          Defense counsel’s concern about the omission of such an instruction was reinforced by the
24   government’s statements to the Court at the June 7, 2021 teleconference. At that conference, the
25   government advocated for retention of a question on the jury questionnaire that asked generally
26   about prostitution, with no definition of that term. (See Jun. 7, 2021 Tr. at 16-17, a true and correct
27

28
              Case 2:18-cr-00422-SMB Document 1171 Filed 06/09/21 Page 4 of 8




 1   copy of which is attached hereto as Exhibit A.) Further, the government’s comments indicate that
 2   its still undefined unlawful prostitution offense or offenses includes legal escort services.1 (Id. at 15.)
 3           Under the Travel Act, the government must establish that the Defendants “use[d] the mail
 4   or any facility in interstate or foreign commerce, with intent to . . . facilitate . . . unlawful activity . . .
 5   and thereafter perform[ed] or attempt[ed] to perform” an act in furtherance. 18 U.S.C. § 1952(a).
 6   In this case, the “unlawful activity” at issue is the purported facilitation of a “business enterprise
 7   involving . . . prostitution offenses in violation of the laws of the State in which they [were] committed.”
 8   18 U.S.C. § 1952(b)(1) (emphasis added). As relevant here, the Ninth Circuit has explained that,
 9   under the Travel Act, “[w]hen the unlawful activity charged in the indictment is the violation of state
10   law, the commission of or the intent to commit such a violation is an element of the federal offense.”
11   United States v. Bertman, 686 F.2d 772, 774 (9th Cir. 1982). “The government . . . must prove as part
12   of the Travel Act charge that the defendant has or could have violated the underlying state law, and
13   the defendant may assert any relevant substantive state law defense.” Id. Based on the plain text of
14   the Travel Act and the well-settled holding in Bertman, the government was required to provide the
15   grand jury with an instruction on the elements of the State statutes alleged to have been violated by
16   the purported business enterprise(s) facilitated by the Defendants.
17           Moreover, in United States v. Jones, 909 F.2d 533 (D.C. Cir. 1990), cited favorably by the Ninth
18   Circuit, the D.C. Circuit vacated a Travel Act conviction pertaining to the facilitation of prostitution
19   because the Travel Act jury instructions failed to inform the jurors as to “what, precisely, constitutes
20   unlawful prostitution in each relevant jurisdiction.” Id. at 538. In that case, the government
21   prosecuted seven women who worked for an escort service as well as their dispatcher under the
22   1
              See Doe ex rel. Roe v. Backpage.com, LLC, 104 F.Supp.3d 149, 156-57 (D. Mass 2015)
23   (“The existence of an escorts section in a classified ad service, whatever its social merits, is not
     illegal.”); Backpage.com, LLC v. McKenna, 881 F.Supp.2d 1262, 1282 (W.D. Wash. 2012)
24   (“[N]umerous states license, tax and otherwise regulate escort services as legitimate
     businesses.”); Dart v. Craigslist, Inc., 665 F.Supp.2d 961, 968 (N.D. Ill.2009) (Sheriff Dart “is
25
     simply wrong when he insists that [craigslist’s adult services category and related subcategories]
26   are all synonyms for illegal sexual services;” craiglist’s “adult services” section “is not unlawful
     in itself nor does it necessarily call for unlawful content.”).
27

28                                                          4
              Case 2:18-cr-00422-SMB Document 1171 Filed 06/09/21 Page 5 of 8




 1   theory that they facilitated prostitution in violation of the Travel Act as prostitution was illegal in
 2   Virginia, Maryland, and D.C., where the escort service operated. Rather than provide the jurors with
 3   the specific elements of prostitution in each of those jurisdictions, the instruction at issue “implied
 4   that the jury could convict if the activities of the escort service violated only some vaguely conceived
 5   lay notion of prostitution.” Id. “As a result, the jury may have convicted the appellants even though,
 6   were its attention so directed, it would not have found that the appellants had the requisite intent
 7   specified by the state laws with respect to each element of the escort service’s allegedly unlawful
 8   activity.” Id. The D.C. Circuit explained that vacating the convictions was necessary because “the
 9   Government [had] in effect [been incorrectly] relieved of the duty to prove beyond a reasonable
10   doubt one or more of the facts necessary to constitute an offense under the Travel Act” in violation
11   of the Due Process Clause. Id.
12           Further, the Court elaborated that:
13                  A proper instruction would make it clear to the jury that in order
                    to convict, they must find that the defendant specifically intended
14
                    to promote (et cetera) an activity that involves all of the elements
15                  of the relevant state offense. Such an instruction would inform
                    the jury that the defendant must have performed or attempted to
16                  perform an act in furtherance of the business, with the intent that
                    each element of the underlying state crime be completed, but that
17                  they need not conclude that each was in fact completed.
18   Id. at 539.

19           In light of the government’s omission of a proposed jury instruction of any kind concerning

20   prostitution here, notwithstanding the fact that such an instruction is required, as well as the

21   government’s comments at the June 7, 2021 status conference, there is no basis to believe that the

22   government provided such instructions to the grand jury. Under these circumstances, Defendants

23   are entitled to the legal instructions provided to the grand jury and any colloquy between the grand

24   jurors and the prosecutors regarding the applicable law. Although the secrecy of the grand jury is

25   protected as outlined in Rule 6(e) of the Federal Rules of Criminal Procedure, courts in this Circuit

26   have recognized that instructions on the law that were given to grand jurors “do not fall within the

27   bar of Rule 6(e) because their disclosure would not reveal the substance or essence of the grand jury

28                                                      5
              Case 2:18-cr-00422-SMB Document 1171 Filed 06/09/21 Page 6 of 8




 1   proceedings.” E.g., United States v. Diaz, 236 F.R.D. 470, 477-78 (N.D. Cal. 2006) (granting
 2   defendant’s request for disclosure of grand jury instructions on the law). Indeed, courts have
 3   repeatedly ruled that defendants are “entitled to disclosure of . . . [t]he legal instructions given to the
 4   grand jury regarding the charges on which they are deliberating . . . even without a showing of
 5   particularized need.” United States v. Belton, 2015 WL 1815273, at *3 (N.D. Cal. Apr. 21, 2015)
 6   (ordering the government to disclose instructions to the defense); see also United States v. Fuentes, 2008
 7   WL 2557949, at *4 (E.D. Cal. June 24, 2008) (“The government opposes this request on the grounds
 8   that the defendants have not made a showing of particularized need. The argument is unpersuasive.
 9   The defendants are entitled to the transcript of the instructions and charges to the grand jury.”).
10           Further, under Rule 6(e), courts separately have the independent authority to order the
11   disclosure of “a grand-jury matter” when the material would be used “in connection with a judicial
12   proceeding” or “at the request of a defendant who shows that a ground may exist to dismiss
13   the indictment because of a matter that occurred before the grand jury.” Fed. R. Crim. P.
14   6(e)(3)(E)(i-ii). Here, Defendants have demonstrated that there is as good faith basis to believe that
15   the government has misled or failed to advise the grand jury on a key matter of law. The failure to
16   include an instruction on prostitution with respect to a Travel Act charge concerning the facilitation
17   of prostitution in violation of State law is reversible error. See Bertman, 686 F.2d at 774; see also Jones,
18   909 F.2d at 538-39. Similarly, dismissal of the indictment is appropriate if such an instruction was
19   omitted from the instructions on the law provided to the grand jury. See, e.g., United States v. Peralta,
20   763 F. Supp. 14, 21 (S.D.N.Y. 1991) (dismissing indictment and concluding that “defendants
21   were seriously prejudiced by,” among other things, “the government’s misleading statements
22   of law”). Thus, although Defendants are entitled to disclosure of the instructions on the law
23   and any colloquy between the grand jurors and the prosecution concerning the elements of
24   the Travel Act charges without a showing of need, Defendants have amply demonstrated that
25   the disclosure of this material is necessary to prevent a grave injustice and reversible error –
26   proceeding to trial on what may be a faulty indictment.
27

28                                                        6
              Case 2:18-cr-00422-SMB Document 1171 Filed 06/09/21 Page 7 of 8




 1                                                CONCLUSION
 2           For all these reasons, this Court should order the government to disclose the instructions
 3   on the law provided to the grand jury and colloquy between the prosecution and the grand jurors
 4   concerning the applicable law. Alternatively, Defendants request this Court to review those
 5   materials to determine whether the grand jury was instructed in a manner that respected the
 6   Defendants’ Due Process rights.
 7           RESPECTFULLY SUBMITTED this 9th day of June, 2021,
 8
                                                Paul J. Cambria, Jr.
 9
                                                Erin E. McCampbell
10                                              LIPSITZ GREEN SCIME CAMBRIA LLP
11                                              By:     /s/ Paul J. Cambria, Jr.
12                                                      Paul J. Cambria, Jr.
                                                        Attorneys for Michael Lacey
13
     Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (May 2018)
14   § II (C) (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing
15   is submitted, concur in the filing’s content and have authorized its filing.

16
                                                Thomas H. Bienert, Jr.
17
                                                Whitney Z. Bernstein
18                                              BIENERT KATZMAN, PLC

19                                              By:     /s/ Whitney Z. Bernstein
                                                        Whitney Z. Bernstein
20
                                                        Attorneys for James Larkin
21
                                                Gary S. Lincenberg
22                                              Ariel A. Neuman
23                                              Gopi K. Panchapakesan
                                                BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
24                                              DROOKS, LINCENBERG & RHOW, P.C.
25                                              By:     /s/ Ariel A. Neuman
26                                                      Ariel A. Neuman
                                                        Attorneys for John Brunst
27

28                                                          7
             Case 2:18-cr-00422-SMB Document 1171 Filed 06/09/21 Page 8 of 8




 1
                                               Bruce Feder
 2                                             FEDER LAW OFFICE, P.A.

 3                                             By:   /s/ Bruce Feder
                                                     Bruce Feder
 4
                                                     Attorneys for Scott Spear
 5
                                               David Eisenberg
 6                                             DAVID EISENBERG, P.L.C.
 7
                                               By:   /s/ David Eisenberg
 8                                                   David Eisenberg
                                                     Attorneys for Andrew Padilla
 9

10                                             Joy Bertrand
                                               JOY BERTRAND, ESQ.
11
                                               By:   /s/ Joy Bertrand
12                                                   Joy Bertrand
13                                                   Attorneys for Joye Vaught

14

15

16

17

18
     On June 9, 2021, a PDF version
19   of this document was filed with
20   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
21   Of a Notice of Electronic Filing to the
22   Following CM/ECF registrants:

23
     Kevin Rapp, kevin.rapp@usdoj.gov
24   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
25
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
26   Andrew Stone, andrew.stone@usdoj.gov
27   Daniel Boyle, daniel.boyle2@usdoj.gov

28                                                     8
